DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was considered by the examiner.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to 

Drawings
The drawings were received on 12/13/2019.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-8, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Nowobilski (WO 84/03929).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Nowobilski discloses a coupling arrangement for connecting thermally insulated (see page 2, line 30 through page 4 line 31, note: the structure has identical halves eve where not illustrated in the figs.), fluid-conducting lines comprising:
a coupling (10 and 30) having a first coupling part (30);  
a second coupling part (the other 10 and the other 30); and 
connecting means (the structures which surrounds 30 and the other 30, it is noted that this is a joint for transporting a substance and the two 30s are connected by a means to form the joint) for connecting the two coupling parts, 
wherein a covering (21 the other 21 and the tube connected between the two 21s) surrounding the coupling is provided, which covering, on both sides of the 
Re Clm 2: Nowobilski discloses the connecting means connect the first and the second coupling part releasably to each other (the connecting means is made to or is capable of connecting the first and the second coupling part releasably to each other.  
Re Clm 4: Nowobilski discloses wherein the covering is of multi-part design (21 the other 21 and the tube connected between the two 21s), wherein, in the separated state of the coupling, one or more parts forming a first hood (see the figs. as the hood is made from one or more parts that comprise the covering) of the covering are connected (connected being defined as linked) to the fluid-conducting line connected to the first coupling part (via the internal structure(s), and one or more parts forming a second hood (see the figs. as the hood is made from one or more parts that comprise the covering) of the covering are connected (connected being defined as linked) to the fluid-conducting line connected to the second coupling part (via the internal structure(s)).  
Re Clm 5: Nowobilski discloses wherein the first and the second hood of the covering lie against the thermal insulation of the line (at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph), or are connected thereto (at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph), in a gas-tight 
Re Clm 6: Nowobilski discloses wherein the covering has an inlet (see the valve(s)) or outlet (see the valve(s)) opening for configuring the cavity to avoid the condensation of atmosphere which has penetrated into the cavity (the inlet(s) or outlet(s) opening are made to or are capable of being configuring such that the cavity can avoid the condensation of atmosphere which has penetrated into the cavity).  
Re Clm 7: Nowobilski discloses that in order to configure the cavity to avoid the condensation of atmosphere which has penetrated into the cavity, media which do not condense at a temperature (at a temperature where condensation does not occur)  occurring on a surface in the interior of the covering during operation can be introduced into the cavity via the inlet opening (a least a gas and 25, 29, and 17, see page 9 the last full paragraph).
Re Clm 8: Nowobilski discloses that in order to configure the cavity to avoid the condensation of atmosphere which has penetrated into the cavity, the cavity can be evacuated via the outlet opening (see page 9 the last full paragraph) by means of a vacuum pump connected at least temporarily fluidically to the cavity (the cavity is made to or is capable of being evacuated via the outlet opening by means of a vacuum pump connected at least temporarily fluidically to the cavity).

Re Clm 11: Nowobilski discloses wherein electrical insulating means are provided between the coupling parts and the connecting means or between a coupling part and a fluid-conducting line connected thereto (at least a vacuum or gas, see page 9 the last full paragraph and which may also include 25, 29, or 17).  
Re Clm 13: Nowobilski discloses wherein the covering is configured for thermal insulation between the cavity and the exterior of the covering (the covering is made to or is configured for thermal insulation between the cavity and the exterior of the covering).  
Re Clm 14: Nowobilski discloses a thermally insulated, fluid-conducting line (see page 6 the last 10 lines) having a coupling arrangement according to claim 1 (see claim 1).  
Re Clm 15: Nowobilski discloses a loading device for cryogenic fluids, having a coupling arrangement according to claim 1 (see claim 1).  
Re Clm 16: Nowobilski discloses a loading device for cryogenic fluids, having a thermally insulated, fluid-conducting line according to claim 14 (see claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowobilski (WO 84/03929).

Re Clm 3: Nowobilski discloses the first and/or the second coupling part.
Nowobilski fails to disclose have/has a sealing arrangement which, when the coupling is separated, closes the line connected to the respective coupling part.
The examiner is taking Official Notice that it is old and well known to have/has a sealing arrangement which, when a coupling is separated, closes the line connected to the respective coupling part, for the purpose of providing a means to prevent leakage or prevent debris from entering the system.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Nowobilski to have included have/has a sealing arrangement which, when the coupling is separated, closes the line connected to the respective coupling part, for the purpose of providing a means to prevent leakage or prevent debris from entering the system.
Re Clm 9: Nowobilski discloses at least one of the hoods.

The examiner is taking Official Notice that it is old and well known to a safety valve which limits a pressure difference between the cavity and the surroundings of the covering to a threshold value, for the purpose of providing a means to prevent damage, over pressurization, and to provide a means to indicate possible problems with the joint or system.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Nowobilski to have had a safety valve which limits a pressure difference between the cavity and the surroundings of the covering to a threshold value, for the purpose of providing a means to prevent damage, over pressurization, and to provide a means to indicate possible problems with the joint or system.

Re Clm 12: Nowobilski discloses wherein the covering is composed of a material, is connected to the thermal insulation of the fluid-conducting line via an electrical insulator (at least a vacuum or gas, see page 9 the last full paragraph and which may also include 25, 29, or 17), and/or an electrical insulator is arranged between the hoods.
Nowobilski fails to disclose an electrically non-conductive material.
The examiner is taking Official Notice that it is old and well known to have electrically non-conductive material, for the purpose of providing a means to prevent or reduce corrosion, improve weight to strength ration of the structure, or to insure that the structure is non-conductive.


The following contains alternative rejections for claims 1-16.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowobilski (WO 84/03929).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


a coupling (10 and 30) having a first coupling part (30);  
a second coupling part (the other 10 and the other 30); and 
connecting the two coupling parts (see the figs.), 
wherein a covering (21 the other 21 and the tube connected between the two 21s) surrounding the coupling is provided, which covering, on both sides of the coupling, in each case lies against the thermal insulation of the fluid-conducting lines (at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph), wherein a cavity formed by the covering (see the cavity which contains at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph) is configured for avoiding the condensation of atmosphere which has penetrated into the cavity (the cavity formed by the covering is made to or is capable of being configured for avoiding the condensation of atmosphere which has penetrated into the cavity).
Nowobilski fails to disclose connecting means.
The examiner is taking Official Notice that it is old and well known to have connecting means (such as bolts and nuts, bolts and a threaded hole in a flange member, a clamp surrounding two mating members, an interference fit between members, or even a weld bead which bead could be removed by grinding in the event the joint needs to be separated), for the purpose of providing a means to connect mating members securely together, alternatively to provide a structural arrangement 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Nowobilski to have had connecting means (such as bolts and nuts, bolts and a threaded hole in a flange member, a clamp surrounding two mating members, an interference fit between members, or even a weld bead which bead could be removed by grinding in the event the joint needs to be separated), for the purpose of providing a means to connect mating members securely together, alternatively to provide a structural arrangement which would yield the same predictable result of securing members together to form a leak free joint.
Re Clm 2: Nowobilski discloses the connecting means connect the first and the second coupling part releasably to each other (the connecting means is made to or is capable of connecting the first and the second coupling part releasably to each other.
Re Clm 3: Nowobilski discloses the first and/or the second coupling part.
Nowobilski fails to disclose have/has a sealing arrangement which, when the coupling is separated, closes the line connected to the respective coupling part.
The examiner is taking Official Notice that it is old and well known to have/has a sealing arrangement which, when a coupling is separated, closes the line connected to the respective coupling part, for the purpose of providing a means to prevent leakage or prevent debris from entering the system.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 4: Nowobilski discloses wherein the covering is of multi-part design (21 the other 21 and the tube connected between the two 21s), wherein, in the separated state of the coupling, one or more parts forming a first hood (see the figs. as the hood is made from one or more parts that comprise the covering) of the covering are connected (connected being defined as linked) to the fluid-conducting line connected to the first coupling part (via the internal structure(s), and one or more parts forming a second hood (see the figs. as the hood is made from one or more parts that comprise the covering) of the covering are connected (connected being defined as linked) to the fluid-conducting line connected to the second coupling part (via the internal structure(s)).  
Re Clm 5: Nowobilski discloses wherein the first and the second hood of the covering lie against the thermal insulation of the line (at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph), or are connected thereto (at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph), in a gas-tight manner or in a way at least delaying an escape or admission of gas, and in that the first and the second hood of the covering are connectable to each other in a releasable and gas-tight manner or in a way at least delaying an escape or admission of gas (see the figs. via at least a vacuum or gas and 25, 29, and 17, see page 9 the last full paragraph).

Re Clm 7: Nowobilski discloses that in order to configure the cavity to avoid the condensation of atmosphere which has penetrated into the cavity, media which do not condense at a temperature (at a temperature where condensation does not occur)  occurring on a surface in the interior of the covering during operation can be introduced into the cavity via the inlet opening (a least a gas and 25, 29, and 17, see page 9 the last full paragraph).
Re Clm 8: Nowobilski discloses that in order to configure the cavity to avoid the condensation of atmosphere which has penetrated into the cavity, the cavity can be evacuated via the outlet opening (see page 9 the last full paragraph) by means of a vacuum pump connected at least temporarily fluidically to the cavity (the cavity is made to or is capable of being evacuated via the outlet opening by means of a vacuum pump connected at least temporarily fluidically to the cavity).
Re Clm 9: Nowobilski discloses at least one of the hoods.
Nowobilski fails to disclose a safety valve which limits a pressure difference between the cavity and the surroundings of the covering to a threshold value.
The examiner is taking Official Notice that it is old and well known to a safety valve which limits a pressure difference between the cavity and the surroundings of the covering to a threshold value, for the purpose of providing a means to prevent damage, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Nowobilski to have had a safety valve which limits a pressure difference between the cavity and the surroundings of the covering to a threshold value, for the purpose of providing a means to prevent damage, over pressurization, and to provide a means to indicate possible problems with the joint or system.
Re Clm 10: Nowobilski discloses wherein the connecting means are configured for separating the coupling parts after manual triggering or when a predetermined force acting axially on the coupling or a bending torque which exceeds a threshold value and acts on the coupling is exceeded (the connecting means are made to are ae capable of being configured for separating the coupling parts after manual triggering or when a predetermined force acting axially on the coupling or a bending torque which exceeds a threshold value and acts on the coupling is exceeded).  
Re Clm 11: Nowobilski discloses wherein electrical insulating means are provided between the coupling parts and the connecting means or between a coupling part and a fluid-conducting line connected thereto (at least a vacuum or gas, see page 9 the last full paragraph and which may also include 25, 29, or 17).  
Re Clm 12: Nowobilski discloses wherein the covering is composed of a material, is connected to the thermal insulation of the fluid-conducting line via an electrical insulator (at least a vacuum or gas, see page 9 the last full paragraph and which may also include 25, 29, or 17), and/or an electrical insulator is arranged between the hoods.

The examiner is taking Official Notice that it is old and well known to have electrically non-conductive material, for the purpose of providing a means to prevent or reduce corrosion, improve weight to strength ration of the structure, or to insure that the structure is non-conductive.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Nowobilski to have had an electrically non-conductive material, for the purpose of providing a means to prevent or reduce corrosion, improve weight to strength ration of the structure, or to insure that the structure is non-conductive.
Re Clm 13: Nowobilski discloses wherein the covering is configured for thermal insulation between the cavity and the exterior of the covering (the covering is made to or is configured for thermal insulation between the cavity and the exterior of the covering).  
Re Clm 14: Nowobilski discloses a thermally insulated, fluid-conducting line (see page 6 the last 10 lines) having a coupling arrangement according to claim 1 (see claim 1).  
Re Clm 15: Nowobilski discloses a loading device for cryogenic fluids, having a coupling arrangement according to claim 1 (see claim 1).  
Re Clm 16: Nowobilski discloses a loading device for cryogenic fluids, having a thermally insulated, fluid-conducting line according to claim 14 (see claim 14).

Conclusion
The following documents have structural features (connected joints) which are similar to the applicant’s claimed invention; US-20090123221,  DE-102017005588, DE-363986, FR-2362330, and JP-2018128120.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/31/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679